SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

665
KA 12-00813
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEPHAN A. WROBLEWSKI, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered March 30, 2012. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the first
degree, attempted burglary in the first degree, and assault in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of, inter alia, attempted burglary in the first degree
(Penal Law §§ 110.00, 140.30 [2]), defendant contends that his
sentence is unduly harsh and severe. As part of the plea agreement,
however, defendant waived his right to appeal. Because County Court
advised defendant of the maximum sentence that could be imposed prior
to his waiver and defendant does not otherwise challenge the
voluntariness of his waiver, he is foreclosed from challenging the
severity of his sentence on appeal (see People v Lococo, 92 NY2d 825,
827; People v Grant, 96 AD3d 1697, 1697, lv denied 19 NY3d 997; cf.
People v Newman, 21 AD3d 1343, 1343).




Entered:    June 14, 2013                          Frances E. Cafarell
                                                   Clerk of the Court